C O U R T       O F     A P P E A L S                 O F       T E N N E S S E E

                                                                     A T        K N O X V I L L E                                     FILED
                                                                                                                                          March 25, 1998

                                                                                                                              Cecil Crowson, Jr.
I N   T H E M A T T E R O F                 T H E A D O P T I O N                        )          H A M I L T O N C O U N Appellate C ourt Clerk
                                                                                                                              T Y
O F   S U M M E R S I E R R A               M A S S E N G A L E                          )          0 3 A 0 1 - 9 7 0 8 - C V - 0 0 3 7 3
                                                                                         )
C R A I G     M A R C E L B U L L             a n d                                      )
D E B R A     F A Y E B U L L                                                            )
                                                                                         )
            P e t i t i o n e r s - A p p e l l a n t s                                  )
                                                                                         )
K A R E N     D E N I S E         M A S S E N G A L E                                    )          H O N . S A M U E L             H .     P A Y N E ,
                                                                                         )          J U D G E
            C o - P e t i t i o n e r                                                    )
                                                                                         )
            v .                                                                           )
                                                                                          )
C H R I S T O P H E R           W A Y N E     R A N D O L P H                             )
                                                                                          )
            R e s p o n d e n t - A p p e l l e e                                         )         A F F I R M E D         A N D     R E M A N D E D




M I C H A E L       S .     P I N E D A       O F     C H A T T A N O O G A                   F O R       A P P E L L A N T S

C H A R L E S       G .     W R I G H T ,       J R . ,       O F     C H A T T A N O O G A                     F O R     A P P E L L E E




                                                                O     P     I        N        I     O     N




                                                                                                                                    G o d d a r d ,         P . J .




                          I n     t h i s     a d o p t i o n         p r o c e e d i n g ,                     C r a i g     M a r c e l         B u l l     a n d     h i s

w i f e ,     D e b r a         F a y e     B u l l ,     a p p e a l            a       d e t e r m i n a t i o n              o f       t h e     C i r c u i t

C o u r t     f o r       H a m i l t o n       C o u n t y         t h a t          t h e y            h a d     n o t     s h o w n       b y     c l e a r     a n d

c o n v i n c i n g         e v i d e n c e         t h a t     C h r i s t o p h e r                     W a y n e       R a n d o l p h ,         f a t h e r       o f

S u m m e r       S i e r r a       M a s s e n g a l e ,           w a s        g u i l t y              o f     a n y     a c t s       w h i c h     w o u l d

e n t i t l e       t h e m       t o     h a v e     h i s     p a r e n t a l                   r i g h t s       t e r m i n a t e d .             T h i s
d e t e r m i n a t i o n ,               o f     c o u r s e ,             p r e c l u d e d           t h e         B u l l s     f r o m           a d o p t i n g           t h e

c h i l d .



                              T h e     B u l l s       c o n t e n d             t h a t       t h e       T r i a l       C o u r t         f a i l e d             t o     u s e

t h e     p r o p e r           s t a n d a r d         i n         d e t e r m i n i n g             w h e t h e r         a n     a b a n d o n m e n t                   h a d

o c c u r r e d ,             a n d     t h a t       t h e         r e c o r d         s u p p o r t s           a     f i n d i n g         o f       a b a n d o n m e n t

u n d e r       t h e         p r o p e r       s t a n d a r d .                 T h e y       a l s o       i n s i s t         t h a t         M r .         R a n d o l p h ' s

p a r e n t a l           r i g h t s         s h o u l d           b e     t e r m i n a t e d             u n d e r       c e r t a i n             p r o v i s i o n s             o f

T . C . A .         3 6 - 1 - 1 1 3 ( g ) ,             h e r e i n a f t e r               s e t       o u t .



                              T h e     T r i a l       J u d g e           e n t e r e d           t h e     f o l l o w i n g           m e m o r a n d u m

o p i n i o n           w h i c h       e m b r a c e d             h i s       f i n d i n g s         o f       f a c t     a n d       c o n c l u s i o n s                 o f

l a w :



                              T h i s     c   a u s   e     c   a   m e     o   n     t o b     e   h e     a r   d o n       A p r   i   l       8 ,       1 9     9 7 ,
            u   p   o   n     a p e     t i   t i o   n     t   o     t   e r   m i   n a t e     t h e       p   a r e n   t a l     r   i   g   h t s       o     f
            C   h   r   i s   t o p h   e r     R a   n d   o   l   p h   .       T   h e p     e t i t     i o   n w a     s f i     l   e   d     b y       C     r a i g
            a   n   d     D   e b r a     F   a y e     B   u   l   l ,     w   h o     h a v   e p r       e s   e n t     c u s t   o   d   y     o f       t     h i s
            m   i   n   o r     c h i   l d     b y     v   i   r   t u   e     o f     a n     o r d e     r     f r o m     t h e       J   u   v e n     i l     e
            C   o   u   r t   .     T   h i   s C     o u   r   t     h   e a   r d     t e s   t i m o     n y     f r o   m C r     a   i   g     B u     l l     ,
            D   e   b   r a     F a y   e     B u l   l ,       C   h r   i s   t o   p h e r     R a n     d o   l p h ,     S h i   r   l   e   y
            M   a   s   s e   n g a l   e ,     p a   t e   r   n   a l     g   r a   n d m o   t h e r     ,     T a m m   y L a     n   e   ,     a n     d       S c o t t
            G   i   l   e s     a n d     t   h e     d e   p   o   s i   t i   o n     f o r     p r o     o f     o f     t h e     n   a   t   u r a     l
            m   o   t   h e   r , K     a r   e n     M a   s   s   e n   g a   l e   .     T   h i s       p e   t i t i   o n w     a   s       f i l     e   d     a n d
            a   c   c   o m   p a n i   e d     w i   t h       a   n     a d   o p   t i o n     p e t     i t   i o n .       T h   e       n   a t u     r   a
                                                                                                                                                                l
            m   o   t   h e   r , K     a r   e n     M a   s   s   e n   g a   l e   , c o     n s e n     t e   d t o       t h e       a   d   o p t     i   o
                                                                                                                                                                n       a n d
            M   r   .     C   h r i s   t o   p h e   r     R   a   n d   o l   p h   , t h     e n a       t u   r a l     f a t h   e   r       o f       t   h
                                                                                                                                                                e
            c   h   i   l d   , h a     s     f i l   e d       a   n     a n   s w   e r s     e e k i     n g     t o     d e n y       t
                                                                                                                                          h       e a       d   o
                                                                                                                                                                p     t i o n
            a   n   d     g   a i n     c u   s t o   d y       o   f     h i   s     m i n o   r c h       i l   d .       T h i s       m
                                                                                                                                          a       t t e     r   w     a s
            f   i   l   e d     p u r   s u   a n t     t   o       T .   C .   A .     3 6 -   1 - 1 0     2     a n d     3 6 - 1   - 1 1       3 .         M r     . &
            M   r   s   .     B u l l     o   b t a   i n   e d       t   h e     c   h i l d   , w h       o     w a s     b o r n       i
                                                                                                                                          n         M a     y 1       9 9 6 ,
            a   p   p   r o   x i m a   t e   l y     s i   x       w e   e k   s     a f t e   r h e       r     b i r t   h .       T e h         B u     l l s
            p   i   c   k e   d t h     e     c h i   l d     u     p     f r   o m     t h e     n a t     u r   a l m     o t h e   r s '
            g   r   a   n d   m o t h   e r   , S     h i   r l     e y     M   a s   s e n g   a l e ,       a   n d h     a v e     r s e       i   d e   d     s i n c e
            t   h   a   t     t i m e     a   t 6     1 0     B     i v   i n   s     R o a d   .     M     r .     & M     r s .     B l u       l     h   a   v e
            t   h   r   e e     o t h   e r     c h   i l   d r     e n   .       T   h e B     u l l s       o   b t a i   n e d     c s u       t   o d   y     o f
            t   h   i   s     m i n o   r     c h i   l d     f     r o   m     t h   e J u     v e n i     l e     C o u   r t b     y v         i   r t   u   e o f
            f   i   l   i n   g a       p e   t i t   i o   n       a l   o n   g     w i t h     a n       a f   f i d a   v i t     f r o       m     t   h   e
            n   a   t   u r   a l m     o t   h e r   ,     K a     r e   n     M a   s s e n   g a l e     ,     w h o     i s p     r e s       e   n t   l   y
            i   n   c   a r   c e r a   t e   d i     n     t h     e     p e   n i   t e n t   i a r y     .       I n     t h e i   r p         e   t i   t   i o n

                                                                                            2
t   h   e   y a     l   l e   g e d     i   n     J u v   e n i   l e       C o   u   r   t   t h e   y     d i d n     o t k     n o w           t h e
a   d   d   r e s   s     o   r w h     e   r   e a b o   u t s     o   f     t   h   e     n a t u   r a   l f a t     h e r ,
C   h   r   i s t   o   p h   e r R     a   n   d o l p   h .       C   h   r i   s   t   o p h e r     R   a n d o l   p h a     v e     r   s     h   e
w   a   s     n e   v   e r     n o t   i   f   i e d ,     w a   s     n   e v   e   r     s e r v   e d   , a n d       h a d     n     o       i d   e a
w   h   e   r e     t   h e     c h i   l   d     w a s     s o     t   h   a t       h   e c o u     l d     p a y     s u p p   o r     t ,       o   r s o
h   e       c o u   l   d     v i s i   t   .       T h   i s     C o   u   r t       f   i n d s     t h   a t t h     e n a     t u     r a     l
m   o   t   h e r   ,     K   a r e n       M   a s s e   n g a   l e   ,     k   n   e   w h o w       t   o g e t       i n     t o     u c     h     w i t h
C   h   r   i s t   o   p h   e r R     a   n   d o l p   h a     n d       t h   e   y     i n t e   n t   i o n a l   l y d     i d       n     o t
n   o   t   i f y       h i   m t o         b   e a t       t h   e     h   e a   r   i   n g i n       J   u v e n i   l e C     o u     r t     .         T h e
t   e   s   t i m   o   n y     r e v   e   a   l e d     t h a   t     n   e i   t   h   e r M r     .     o r M r     s . B     u l     l       o r
K   a   r   e n     M   a s   s e n g   a   l   e e v     e n     m a   d   e     a   n   y a t t     e m   p t t o       c o n   t a     c t       o   r
s   e   r   v e     t   h e     n a t   u   r   a l f     a t h   e r   ,     C   h   r   i s t o p   h e   r R a n     d o l p   h .             I t     i s
i   n       e v i   d   e n   c e t     h   a   t C h     r i s   t o   p   h e   r       R a n d o   l p   h f i l     e d a       p     e   t   i t   i o n
t   o       l e g   i   t i   m a t e       t   h i s     c h i   l d       a n   d       e v e n     v i   s i t e d     t h e     c     h   i   l d
w   h   i   l e     i   t     w a s     i   n     t h e     h o   s p   i   t a   l       a f t e r     i   t s b i     r t h .           H   e
a   l   l   e g e   s     t   h a t     h   e     p a i   d $     5 0       o n       s   e v e r a   l     o c c a s   i o n s       t   o     t h e
m   o   t   h e r       b e   f o r e       t   h e b     i r t   h     a   n d       e   v e n a     f t   e r t h     e b i     r   t   h   .     T h e
n   a   t   u r a   l     m   o t h e   r       d e n i   e s     t h   i   s     a   n   d s a y     s     h e o n     l y p     a   i   d     $ 2 5 .
T   h   e     e v   i   d e   n c e     s   h   o w s     t h a   t     C   h r   i   s   t o p h e   r     R a n d o   l p h     h   a   s
v   i   s   i t e   d     w   i t h     t   h   e c h     i l d     a   t     t   h   e     h o s p   i t   a l , h     a s h     a   d     t h e
c   h   i   l d     o   n     o v e r   n   i   g h t     v i s   i t   a   t i   o   n     o n t     w o     o t h e   r o c     c   a   s i o n s .
C   h   r   i s t   o   p h   e r R     a   n   d o l p   h s     a y   s     h   e       t h e n     l o   s t a w     a r e n   e   s   s o f
w   h   e   r e     t   h e     c h i   l   d     w a s     a n   d     s   i n   c   e     t h e     n a   t u r a l     m o t   h   e   r w a s i n
t   h   e     p e   n   i t   e n t i   a   r   y h e       c o   u l   d     n   o   t     f i n d     t   h e c h     i l d     u   n   t i l h e
w   a   s     s e   r   v e   d w i     t   h     t h e     P e   t i   t   i o   n       f o r A     d o   p t i o n   .     M   r   .
R   a   n   d o l   p   h     c a l l   e   d     t h e     g r   a n   d   m o   t   h   e r , S     h i   r l e y     M a s s   e   n   g a l e       ,
a   n   d     t h   e     n   a t u r   a   l     m o t   h e r   ,     K   a r   e   n     M a s s   e n   g a l e ,     a n d       t   h e y
w   o   u   l d     n   o t     r e v   e   a   l t h     e c     h i   l   d '   s       l o c a t   i o   n .     C   h r i s   t   o   p h e r
R   a   n   d o l   p   h ,     t h e       n   a t u r   a l     f a   t   h e   r       o f t h     i s     c h i l   d , h     a   s     s e r       v e d
s   e   v   e n     y   e a   r s i     n       t h e     p e n   i t   e   n t   i   a   r y f o     r     r a p e     a n d     t   h   e
n   a   t   u r a   l     m   o t h e   r       i s n     o w     i n       t h   e       p e n i t   e n   t i a r y   .     W   h   e   n t h         i s
c   h   i   l d     w   a s     b o r   n ,       t h e     m o   t h   e   r     w a     s o n       c o   c a i n e     a n d       t   h e c         h i l d
e   v   e   n h     a   d     a c o     c a     i n e     h a b   i t   ,     a   c c     o r d i n   g     t o t h     e i r     t   e   s t i m       o n y .
I   t       i s     a   l s   o i n       e     v i d e   n c e     t   h   a t     t     h e n a     t u   r a l f     a t h e   r   ,
C   h   r   i s t   o   p h   e r R     a n     d o l p   h ,     s u   p   p l   i e     d c l o     t h   e s a n     d d i     a e p       r   s     f o r
t   h   e     c h   i   l d     w h e   n       h e k     n e w     w   h   e r   e       s h e w     a s   .     T h   e t e     s i t       m   o n   y o     f
a   l   l     t h   e     p   a r t i   e s       i n     t h i   s     c   a s   e       w a s h     i g   h l y c     o n f l   i t c       i   n g     a n   d
t   h   i   s C     o   u r   t c o     u l     d n o     t s     a y       t h   a t       t h e     b u   r d e n     o f p     r o o       f     t   o
t   e   r   m i n   a   t e     t h e     n     a t u r   a l     f a   t   h e   r '     s r i g     h t   s h a s       b e e   n c         a   r r   i e d   .
T   h   i   s C     o   u r   t f i     n d     s t h     a t     t h   e   r e     i     s n o t       c   l e a r     a n d     c o n       v   i n   c i n   g
e   v   i   d e n   c   e     f o r     t h     e g r     o u n   d s       o f     t     e r m i n   a t   i o n o     f t h     e f         a   t h   e r '   s
r   i   g   h t s       a s     s e t     f     o r t h     i n     T   .   C .   A .       3 6 - 1   - 1   1 3 ( c )   ( 1 ) ,     w h       i   c h
r   e   q   u i r   e   s     a f i     n d     i n g     b y     t h   e     C   o u     r t o f       c   l e a r     a n d     c o n       v   i n   c   i n g
e   v   i   d e n   c   e     t h a t     t     h e g     r o u   n d   s     f   o r       t e r m   i n   a t i o n     o f     p a r       e   n t   a   l
r   i   g   h t s       h a   v e b     e e     n e s     t a b   l i   s   h e   d -     - - o r     T .   C . A .     3 6 - 1   - 1 1       3   ( 5   )   ( g )
o   r       a n y       o f     t h e     g     r o u n   d s     t h   a   t     a r     e s t a     t e   d i n       t h i s     s e       c   t i   o   n .
T   h   e     C o   u   r t     f u r   t h     e r f     i n d   s     t   h a   t       t h e r e     i   s n o       c l e a   r a         n   d
c   o   n   v i n   c   i n   g e v     i d     e n c e     t h   a t       t h   e       p a r e n   t     h a s a     b a n d   o n e       d     t   h e
c   h   i   l d     o   r     v i o l   a t     e d a     n y     o f       t h   e       p r o v i   s i   o n s s     e t f     o r t       h     i   n
T   .   C   . A .       3 6   - 1 - 1   1 3     ( 7 ) (   B )     o r       ( 8   ) (     A ) .

          T h i s C o u r t f i n d s t h a t t h e f a t h e r i s n o w p r e s e n t l y
w o r k i n g a t A l a d d i n I n d u s t r i e s i n D a l t o n , G e o r g i a a n d
m a k e s a p p r o x i m a t e l y $ 5 1 8 . 4 0 p e r w e e k .   A l t h o u g h t h e

                                                                                  3
n   a   t   u r a l       f a t h   e r ,     C   h   r i   s t     o p h e   r       R a n    d   o    l p    h , h      a s a d m           i   t   t e   d t       o
h   a   v   i n g a       l c o h   o l     a n   d     d   r u     g p r     o   b   l e m    s   ,       h   e s a      y s h e             i   s     n   o w
p   r   e   s e n t l     y c l     e a n     a   n   d     h a     s b e     e   n      t h   r   o    u g    h a        r e c o v e         r   y     p   r o g     r a m
w   i   t   h A A .           A t     t h   e     t   r i   a l       h e     w   a   s c      l   e    a n    , w e      l l d r e           s   s   e d     a n     d
h   a   d     c o m p     l e t e     c o   n t   r   o l     o     f h i     m   s   e l f        a    n d       h a s     m a i n t         a   i   n e   d h       i s
j   o   b     f o r       s o m e     p e   r i   o   d     o f       t i m   e   .        I   t        i s       i n     e v i d e n         c   e     h   e r e
t   h   a   t t h e         n a t   u r a   l     f   a t   h e     r g r     a   s   p e d        a    t      e v e r    y o p p o           r   t   u n   i t y         t o
d   e   v   e l o p       s o m e     r e   l a   t   i o   n s     h i p     w   i   t h      h   i    s      c h i l    d , a n d               h   e
c   o   n   s t a n t     l y c     a l l   e d       t h   e       m o t h   e   r   , e      v   e    n      w h e n      s h e w           a   s     i   n   t     h e
p   e   n   i t e n t     i a r y   , a     n d       t h   e       g r a n   d   m   o t h    e   r       t   r y i n    g t o l             o   c   a t   e   t     h e
c   h   i   l d .         N e i t   h e r     n   a   t u   r a     l p a     r   e   n t      i   n       t   h e c      a s e b e           f   o   r e     t h     e
C   o   u   r t q u       a l i f   i e s     a   s     w   h a     t t h     i   s      C o   u   r    t      w o u l    d c a l l               t   o t   a l l     y
r   e   s   p o n s i     b l e     p a r   e n   t   s .           T h e r   e   f   o r e    ,        t h    i s c      h i l d s           h   o   u l   d b       e
l   e   f   t i n         t h e     c u s   t o   d   y     o   f     M r .       &      M r   s   .       B   u l l      a n d c h           i   l   d
s   u   p   p o r t       b e f     i x e   d     a   t     $   8   5 . 0 0       p   e r      w   e    e k       b y     t h e n a           t   u   r a   l
f   a   t   h e r ,       C h r i   s t o   p h   e   r     R   a   n d o l   p   h   , a      n   d       t   h e c      a s e r e           t   u   r n   e d t o
J   u   v   e n i l e       C o u   r t     f o   r     t   h   e     f i x   i   n   g o      f        v i    s i t a    t i o n r           i   g   h t   s
a   n   d   / o r f       u r t h   e r     d e   t   e r   m   i   n a t i   o   n      o f       t    h e    i r t      e m p o r a         r   y     c   u s t o d y
d   e   c   r e e .         T h i   s C     o u   r   t     r   e   c o m m   e   n   d s      c   o    u n    s e l i    n g f o r               a   l l
p   a   r   t i e s       a n d ,     i f     n   e   c e   s   s   a r y ,       t   h e      h   e    l p       o f     t h e D e           p   a   r t   m e n t
o   f       H u m a n       S e r   v i c   e s       i n       e   s t a b   l   i   s h i    n   g       a      r e a   s o n a b l         e
v   i   s   i t a t i     o n s     c h e   d u   l   e .           T h e     T   e   n n e    s   s    e e       S u p   r e m e C           o   u r t         i n
1   9   9   4 s t a       t e d     t h a   t     a     f   a   t   h e r     w   h   o s e        c    h i    l d h      a s b e e           n
l   e   g   i t i m a     t e d     c a n     d   e   f e   a   t     a d o   p   t   i o n        b    y      w i t h    h o l d i n         g       c    o n s e n t
t   o       a d o p t     i o n     - - -     S   e   e     N   a   l e v     .        R o b   e    r    t s    o n ,     8 7 1 S .           W .     2    d 6 7 4
(   1   9   9 4 ) .         T h e     C o   u r   t     a   l   s   o h e     l d        i n       t    h e       c a s   e o f O             ' D     a    n i e l v .
M   e   s   s i e r ,       9 0 5     S .   W .   2   d     1   8   2 ( 1     9 9     5 ) ,        t    h a    t a        p a r t y           s e     e    k i n g
d   e   c   l a r a t     i o n     o f     a b   a   n d   o   n   m e n t     i     n a      d   o    p t    i o n      c a s e m           u s     t      p r o v e
h   i   s     o r h       e r c     a s e     b   y     h   e   i   g h t e   n e     d "      c   l    e a    r a n      d c o n v           i n     c    i n g
e   v   i   d e n c e     " s t     a n d   a r   d     t   o       s a f e   g u     a r d        a    g a    i n s t      w r o n g         f u     l
d   e   t   e r m i n     a t i o   n o     f     b   i o   l o     g i c a   l       p a r    e   n    t '    s p a      r e n t a l           r     i    g h t s .
T   h   e     C o u r     t a l     s o     h e   l   d     i n       t h e     c     a s e        o    f      K o i v    u v . I             r w      i    n , 7 2 1
S   .   W   . 2 d 8       0 3 (     1 9 8   6 )       t h   a t       a f     i n     d i n    g        o f       p o s   s i b l e
a   b   a   n d o n m     e n t     i n     a d   o   p t   i o     n p r     o c     e e d    i n      g ,       o r     t h e l a           c k o f s u c h
f   i   n   d i n g ,       o n     t h e     p   a   r t     o     f o n     e       p a r    e n      t      i s n      o t t o             b e
i   n   t   e r p r e     t e d     a s     c o   n   c l   u s     i v e     t o        t h   e        o t    h e r      p a r e n t           o r t h e
u   l   t   i m a t e       i s s   u e .

                  I   n c   o   n s i d   e r i n     g     w h e     t h   e r       t   h
                                                                                          e    r e         h a s      b e     e   n a     b   a n d o n         m e n t
i   n       t h   i   s c   a   s e ,     t h e       C o   u r t       h   a s       c   o
                                                                                          n    s i d       e r e d      s     u   c h     f   a c t o r         s   a s
t   h   e     p   a   r
                      e n   t   ' s a     b i l i     t y     t o       s   u p p     o   r
                                                                                          t      t h       e c h      i l     d   , t     h   e a m o           u n t
o   f       s u   p   p
                      o r   t     t h e     p a r     e n   t h       a s     p r     o   v
                                                                                          i    d e d         t o      t h     e     c h   i   l d -             o r
t   r   i   e d       t
                      o     p   r o v i   d e ,       e x   t e n     t     a n d         n
                                                                                          a    t u r       e o f        c     o   n t a   c   t b e t           w e e n
t   h   e     p   a e n
                      r     t     a n d     t h e       c   h i l     d     - o       r h      i s         a t t e    m p     t   s t     o     v i s i         t ,
f   r   e   q u   e c y
                      n         o f g     i f t s       o   n a       n y     s p     e c i    a l         o c c a    s i     o   n s     -     s u c h           a s
g   i   f   t s       o
                      f     c   l o t h   e s a       n d     d i     a p   e r s     , a      n d         w h e t    h e     r     t h   e     p a r e         n t
v   o   l   u n   t r i
                      a     l   y r e     l i n q     u i   s h e     d     c u s     t o d    y o         f t h      e       c   h i l   d   .     T h         i s
C   o   u   r t       f
                      i n   d   s t h     e n a       t u   r a l       f   a t h     e r      d i d         n o t      v     o   l u n   t   a r i l y
r   e   l   i n   q i s
                      u     h     c u s   t o d y     .       T h     e     l e n     g t h      o f         t i m    e       t   h e     c   h i l d           h a s
b   e   e   n     s p a
                      e     r   a t e d     f r o     m     t h e       p   a r e     n t      i s         a p p r    o x     i   m a t   e   l y o n           e
y   e   a   r .       T h   e     h o m   e e n       v i   r o n     m e   n t       a n d      c o       n d u c    t       o   f t     h   e p a r           e n t s
p   r   i   o r     t o     r   e m o v   a l o       f     t h e       c   h i l     d a      r e         s u s p    e c     t   .       T   h e n a           t u r a l
f   a   t   h e   r o r         n a t u   r a l       m o   t h e     r ,     K a     r e n      M a       s s e n    g a     l   e ,     h   a d n o             h o m e
e   n   v   i r   o n m e   n   t w i     t h t       h i   s c       h i   l d       a f t    e r         i t s      b i     r   t h ,       b u t o           n l y

                                                                                  4
          p   e   r i     o   d   i c   v i s i         t a t i         o   n       a   s o t     h   e   r   p     e   o   p l   e     c a r   e d f o       r     t   h e
          c   h   i l     d   .       T h i s           C o u r         t   ,       a   l t h o   u   g   h   n     o   t     a   p p   r o v   i n g o       f     t   h e
          n   a   t u     r   a   l f a t h e           r ' s           o   r       n   a t u r   a   l     m o     t   h   e r   ' s     c o   n d u c t       i   n     a     n y
          m   a   n n     e   r   , c a n n o           t s a           y     t     h   a t t     h   e     f a     t   h   e r     u   n d e   r t h i       s     p   r o     o f h a s
          e   v   i d     e   n   c e d a n y             c o n         d   u c     t     w h i   c   h     e v     i   d   e n   c e   s a       s e t t     l e   d     p     u r p o s e
          t   o     f     o   r   e g o a l l             p a r         e   n t     a   l d u     t   i   e s       a   n   d     r e   l i n   q u i s h       a   l   l
          p   a   r e     n   t   a l r i g h           t s t           o     t     h   i s c     h   i   l d       b   y     c   l e   a r     a n d c       o n   v   i n     c i n g
          e   v   i d     e   n   c e .



                              T . C . A .           3 6 - 1 - 1 1 3 ,                     w h i c h           a d d r e s s e s             a b a n d o n m e n t                   a s   a

g r o u n d       f o r           t e r m i n a t i o n                     o f         p a r e n t a l             r i g h t s ,           p r o v i d e s             a s         p e r t i n e n t

t o   t h i s         a p p e a l             t h e         f o l l o w i n g :



                              3 6 - 1 - 1 1 3 .                     T e r m i n a t i o n                     o f       p a r e n t a l               r i g h t s .

                              .       .   .     .

                            ( g ) T e r m i n a t i o n o f p a r e n t a l o r g u a r d i a n s h i p                                                                         r i g h t s
          m a y           b e b a s e d u p o n a n y o f t h e f o l l o w i n g g r o u n d s :

                    ( 1 ) A b a n d o n m e n t b y t h e p a r e n t o r                                                                   g u a r d i a n ,               a s
          d e f i n e d i n § 3 6 - 1 - 1 0 2 , h a s o c c u r r e d .



                              T . C . A .           3 6 - 1 - 1 0 2                     d e f i n e s           a b a n d o n m e n t                  a s    f o l l o w s :



                    3 6 - 1 - 1 0 2 . D e f i n i t i o n s . - - A s u s e d                                                                   i n      t h i s        p a r t ,
          u n l e s s t h e c o n t e x t o t h e r w i s e r e q u i r e s :

                    ( 1               ) ( A ) " A b a               n   d o n m e         n   t " m e         a n s ,         f o r p u r p o            s e s o f
          t e r m i n a               t i n g t h e                 p   a r e n t         a   l o r           g u a r d       i a n r i g h t            s o f
          p a r e n t (               s ) o r g u a                 r   d i a n (         s   ) o f           a c h i         l d t o t h a              t c h i l d i n
          o r d e r t                 o m a k e t h                 a   t c h i           l   d a v a         i l a b l       e f o r a d o              p t i o n , t h a t :

                              (   I ) F o       r       a       p   e   r   i   o d o f           f o     u r (         4 )       c o n   s e   c u t i v e         m   o   n t h s
          i   m   m   e   d   i   a t e l y         p   r   e   c   e   d   i   n g t h e           f     i l i n       g o       f a       p   r o c e e d i       n   g     o r
          p   l   e   a   d   i   n g t o           t   e   r   m   i   n   a   t e t h e           p     a r e n       t a l       r i   g h   t s o f t           h   e
          p   a   r   e   n   t   ( s ) o       r       g   u   a   r   d   i   a n ( s )         o f       t h e         c h     i l d     w   h o i s t           h   e
          s   u   b   j   e   c   t   o f       t h     e       p   e   t   i   t i o n f         o r       t e r       m i n     a t i   o n     o f p a r         e   n   t   a   l
          r   i   g   h   t   s     o r a       d o     p   t   i   o   n   ,     t h a t         t h     e p a         r e n     t ( s   )     o r g u a r         d   i   a   n   ( s )
          e   i   t   h   e   r     h a v e       w     i   l   l   f   u   l   l y f a i         l e     d t o           v i     s i t     o   r h a v e           w   i   l   l   f u l l y
          f   a   i   l   e   d     t o s       u p     p   o   r   t       o   r m a k e           r     e a s o       n a b     l e     p a   y m e n t s         t   o   w   a   r d
          t   h   e       s   u   p p o r t       o     f       t   h   e       c h i l d ;

                              .       .   .     .

                                                                                                          5
                                (
                              i i i )             A  b i o l        o g     i c   a   l o     r       l   e g   a l     f a t h   e   r       h   a s     e i t h e   r
            w   i l     l f l l y
                                u             f   ai l e d          t o       v   i   s i t       o   r     w   i l l   f u l l   y       f   a   i l e   d t o       m   a   k   e
            r   e a     s o a b l e
                                n                 pa y m e n        t s       t   o   w a r   d       t   h e     s u   p p o r   t       o   f     t h   e c h i     l   d   '   s
            m   o t     h e     r
                                d u r         i   ng t h e            f     o u   r     ( 4   )       m   o n   t h s     i m m   e   d   i   a   t e l   y p r e     c   e   d   i n g
            t   h e       b r t h
                                i             o   f  t h e          c h     i l   d   ; p     r   o   v   i d   e d ,     t h a   t       i   n     n o     i n s t   a   n   c   e
            s   h a     l l a f i             n   al o r d          e r       t   e   r m i   n   a   t   i n   g t     h e p     a r     e   n   t a l     r i g h   t   s       o f
            a     p     a r e n t a           s    d e t e r        m i     n e   d     p u   r   s   u   a n   t t     o s u     b d     i   v   i s i   o n
            (   1 )     ( A ) ( i i i         )    b e e n          t e     r e   d     u n   t   i   l     a   t l     e a s t     t     h   i   r t y     ( 3 0 )       d a y s
            h   a v     e e l a p s           e   d s i n c         e       t h   e     d a   t   e       o f     t h   e c h     i l     d   '   s b     i r t h .



                                K o i v u         v .       E r w i n ,           7 2 1       S . W . 2 d           8 0 3     ( T e n n . A p p . 1 9 8 6 ) ,                       w a s

r e l i e d         u p o n           b y     t h e         T r i a l           C o u r t ,           w h i c h         d e f i n e d             a b a n d o n m e n t             u n d e r

t h e   s t a t u t e                 t h e n         i n       e f f e c t ,           a n d         q u o t e d         w i t h         a p p r o v a l           f r o m         e a r l i e r

c a s e s       a n d           A m e r i c a n             J u r i s p r u d e n c e ,                     a s     f o l l o w s             ( a t       p a g e     8 0 8 ) :



            I   n       a d     d r e   s s i n       g t h       i s       q   u e s   t i o n M r .               J u s t i c e B r o c                 k   , s p e a k i n g
            f   o   r     t     h e     C o u r       t i n         A   d   o   p t i   o n o f B o w                l i n g v . B o w l                  i   n g , 6 3 1
            S   .   W   . 2     d 3     8 6 (         T e n n     . 1   9   8   2 ) ,     a n d q u o t             i n g f r o m W o l                   f   e n d e n ,
            w   h   i   c h       i n     t u r       n q u       o t   e   s     f r   o m A m e r i c             a n J u r i s p r u d                 e   n c e , s a i d
            t   h   e     f     o l l   o w i n       g ( a       t     p   a   g e     3 8 9 ) :

                " S o , t h e i s s u e o f                                 a b a n d o n m e n t s h o u l d b e r e s o l v e d b y
                t h e C i r c u i t C o u r t                               u n d e r t h e f o l l o w i n g s t a t e m e n t o f
                l a w :

                    '   A   b   a n d   o n   m   e n t         i m p o     r   t s     a n y         c o   n d   u c t     o n t         h   e     p a r t       o f     t h e
                    p   a   r   e n t     w   h   i c h         e v i n     c   e s     a s e         t t   l e   d p u     r p o s       e       t o f o       r e g o
                    a   l   l     p a   r e   n   t a l         d u t i     e   s a     n d r         e l   i n   q u i s   h a l         l       p a r e n     t a l
                    c   l   a   i m s     t   o     t h     e     c h i     l   d .       I t         d o   e s     n o t     f o l       l   o   w t h a       t t h     e
                    p   u   r   p o s   e     m   a y       n   o t b       e     r e   p e n t       e d     o   f , a     n d ,         i   n     p r o p     e r
                    c   a   s   e s     a l   l     p a     r   e n t a     l     r i   g h t s         a   g a   i n a     c q u i       r   e   d . . . .         B u   t
                    w   h   e   n a     b a   n   d o n     m   e n t       i   s s     h o w n         t   o     h a v e     e x i       s   t   e d , i       t
                    b   e   c   o m e   s     a     j u     d   i c i a     l     q u   e s t i       o n     w   h e t h   e r i         t       r e a l l     y h a     s
                    b   e   e   n t     e r   m   i n a     t   e d ,       o   r c     a n b         e ,     c   o n s i   s t e n       t   l   y w i t       h t h     e
                    w   e   l   f a r   e     o   f t       h   e c h       i   l d .   '     1         A   m .   J u r .   , A d         o   p   t i o n       o f
                    C   h   i   l d r   e n   ,     §       4   2 . "           3 4 9     S . W       . 2   d     a t 7     1 4 .



                                B y     a     1 9 9 6           a m e n d m e n t             t o         T . C . A .       3 6 - 1 - 1 0 2 ( 1 ) ( G ) ,                     t h e

L e g i s l a t u r e                 s p e c i f i c a l l y                   o v e r r u l e d               t h e     d e f i n i t i o n                 o f   a b a n d o n m e n t

c o n t a i n e d               i n     K o i v u           b y     p r o v i d i n g                 t h e       f o l l o w i n g :




                                                                                                      6
                              ( G )         " A   b   a   n
                                                          d     o   n m e   n t "         d o e     s n o     t h     a   v   e       a   n   y o t     h e r
            d   e   f   i n   i t i       o n     e   x   c
                                                          e     p   t t     h a t         w h i     c h i     s s     e   t       f   o   r   t h h     e r e   i n , i t
            b   e   i   n g     t h       e i     n   t   e
                                                          n     t     o f     t h     e     g e     n e r a   l a     s   s   e   m   b   l   y t o       e s   t a b l i s h
            t   h   e     o   n l y         g r   o   u   n
                                                          d     s     f o   r a       b   a n d     o n m e   n t     b   y       s   t   a   t u t o   r y
            d   e   f   i n   i t i       o n .           S
                                                          p     e   c i f   i c a     l   l y ,       i t     s h a   l   l       n   o   t     b e     r e q   u i r e d
            t   h   a   t     a p         a r e   n   t b       e     s h   o w n         t o       h a v e     e v   i   n c     e   d       a s e     t t l   e d
            p   u   r   p o   s e         t o     f   o r e     g   o a     l l       p   a r e     n t a l     r i   g   h t     s     a     n d
            r   e   s   p o   n s i       b i l   i   t i e     s     i n     o r     d   e r       f o r     a d     e   t e     r   m i     n a t i   o n o f
            a   b   a   n d   o n m       e n t       t o       b   e m     a d e     .       D     e c i s   i o n   s     o     f     a     n y c     o u r t t o         t h e
            c   o   n   t r   a r y         a r   e     h e     r   e b y     l e     g   i s l     a t i v   e l y       o v     e   r r     u l e d   .



                              W h i l e           i t         i s     t r u e         t h e         T r i a l     J u d g e ' s                 o p i n i o n       r e l i e d       u p o n

c a s e     l a w         r e p e a l e d                 b y       t h e       L e g i s l a t u r e ,               i t         i s         c l e a r     t h a t       i t   h e

a c c r e d i t e d               t h e         t e s t i m o n y               o f       M r .       R a n d o l p h             a n d         h i s     w i t n e s s e s         r a t h e r

t h a n     t h o s e             o f       t h e         m o t h e r           a n d       h e r         w i t n e s s e s               o n     t h e     q u e s t i o n         o f

w h e t h e r           h i s         c o n d u c t             w a s       w i l f u l .



                              A s         a l r e a d y             n o t e d ,           t h e       B u l l s       a l s o             c o n t e n d         t h a t     t h e y       a r e

e n t i t l e d           t o         t e r m i n a t i o n                 o f       M r .         R a n d o l p h ' s               p a r e n t a l           r i g h t s     u n d e r

t h e     f o l l o w i n g                 S e c t i o n s               o f     T . C . A .             3 6 - 1 - 1 1 3 ( g ) :



            (   8   ) ( A     )       T h e p a r e n t a l r i                       g h t s o f a n y p e r s o                             n w h     o i s n o         t t h e
            l   e   g a l       p     a r e n t o r g u a r d i                       a n o f a c h i l d o r                                 w h o     i s d e s c       r i b e d
            i   n     §       3 6     - 1 - 1 1 7 ( b ) o r ( c                       ) m a y a l s o b e t e r                               m i n a   t e d b a s       e d
            u   p   o n       a n     y o n e ( 1 ) o r m o                           r e o f t h e f o l l o w i                             n g a     d d i t i o n     a l
            g   r   o u n     d s     :

                              (   i   )     T   h e     p e r       s o   n h     a   s     f   a   i l e d , w i         t   h o u t g           o o d     c a u   s e o r
            e   x   c u s     e   ,     t   o     p   a y a           r   e a s   o   n a   b   l   e s h a r e           o   f p r e n           a t a l   , n     a t a l ,
            a   n   d p       o   s   t n   a   t a   l e x         p e   n s e   s     i   n   v   o l v i n g t         h   e b i r t           h o f       t h   e c h i l d
            i   n     a c     c   o   r d   a   n c   e w i         t h     t h   e     p   e   r   s o n ' s f i         n   a n c i a l           m e a   n s
            p   r   o m p     t   l   y     u   p o   n t h         e     p e r   s   o n   '   s     r e c e i p t           o f n o t           i c e     o f     t h e
            c   h   i l d     '   s     i   m   p e   n d i n       g     b i r   t   h ;

                              .       .     .     .

                      ( v i ) T h e p e r s o n h a s f a i l e d t o f i l e a p e t i t i o n t o
            e s t a b l i s h p a t e r n i t y o f t h e c h i l d w i t h i n t h i r t y ( 3 0 )
            d a y s a f t e r n o t i c e o f a l l e g e d p a t e r n i t y b y t h e c h i l d ' s
            m o t h e r .




                                                                                                      7
                            W i t h           r e g a r d           t o       S u b - s e c t i o n                       ( i ) ,       t h e         r e c o r d       s u p p o r t s       t h e

f i n d i n g         o f       t h e         T r i a l           C o u r t         t h a t             M r .           R a n d o l p h           g a v e       c e r t a i n       m o n i e s

t o     t h e       m o t h e r           a n d         o f f e r e d           t o         p a y           m e d i c a l             b i l l s ,           b u t     t h i s     o f f e r

w a s     r e f u s e d           b e c a u s e               t h e s e         b i l l s               w e r e           b e i n g       p a i d           t h r o u g h       T e n n C a r e .



                            A s       t o       S u b s e c t i o n                 ( v i ) ,               t h e r e           i s     n o t h i n g           i n     t h e     r e c o r d

t o     s h o w       t h a t         t h e         m o t h e r           e v e r           g a v e             " n o t i c e           o f       t h e       a l l e g e d

p a t e r n i t y . "                 A d d i t i o n a l l y ,                     w e         n o t e             t h a t       M r .       R a n d o l p h ,           o f     h i s   o w n

v o l i t i o n ,           l e g i t i m a t e d                   t h e       c h i l d ,                 a s         s h o w n       b y       a       r e c o m m e n d a t i o n         o f

t h e     R e f e r e e           o f         t h e         J u v e n i l e             C o u r t               ( w h i c h           w a s       p r e s u m a b l y           a p p r o v e d

b y     t h e       J u v e n i l e             J u d g e )           d a t e d             D e c e m b e r                 9 ,       1 9 9 6 ,           w h i c h     w a s     a f t e r

t h e     p e t i t i o n             w a s         f i l e d         i n       t h i s             C o u r t ,             b u t       l o n g           b e f o r e     t h e     h e a r i n g

i n     t h e       T r i a l         C o u r t             o n     A p r i l           8 ,         1 9 9 7 .



                            I t       s h o u l d             a l s o         b e       n o t e d               t h a t         t h e s e         p r o v i s i o n s           o n l y

a p p l y       t o     o n e         w h o         i s       n o t       a     l e g a l               p a r e n t ,             w h i c h           i s     d e f i n e d       i n

T . C . A .         3 6 - 1 - 1 0 2 ( 2 6 )                   t o     b e :



                            ( 2 6 )           " L e g a l           p a r e n t "               m e a n s :

                            .     .       .     .

                            (   D )       A     m   a   n     w h o       h a   s       b   e   e   n       a   d   j u   d i   c a t e   d       t   o     b e t     h e l e g a l
            f   a t h   e   r     o   f     t   h   e       c h i l d       b   y       a   n   y     c     o   u   r t     o   r a d     m   i   n   i   s t r a t   i v e b o d y
            o   f   t   h   i   s     s   t a   t   e       o r a n       y     o   t   h   e   r     s     t   a   t e     o   r t e     r   r   i   t   o r y o     r
            f   o r e   i   g   n     c   o u   n   t   r   y o r         w h   o       h   a   s     s     i   g   n e   d ,     p u r   s   u   a   n   t t o       § § 2 4 - 7 -
            1   1 8 ,       6   8 -   3   - 2   0   3   (   g ) , 6       8 -   3   -   3   0   2     a     n   d     6   8 -   3 - 3 0   5   (   b   )   , a n
            u   n r e   v   o   k e   d     a   n   d       s w o r n       a   c   k   n   o   w   l e     d   g   m e   n t     o f     p   a   t   e   r n i t y     u n d e r
            t   h e     p   r   o v   i   s i   o   n   s     o f T       e n   n   e   s   s   e   e       l   a   w ,     o   r w h     o       h   a   s s i g     n e d s u c h
            a     s w   o   r   n     a   c k   n   o   w   l e d g m     e n   t       p   u   r   s u     a   n   t     t o     t h e       l   a   w     o f a     n y o t h e r
            s   t a t   e   ,     t   e   r r   i   t   o   r y , o       r     f   o   r   e   i   g n         c   o u   n t   r y .




                                                                                                        8
                      F i n a l l y ,         w e   o b s e r v e       t h a t     S u b - s e c t i o n         ( 8 )       u s e s     t h e

p r e c a t o r y     w o r d       " m a y , "     r a t h e r       t h a n     t h e     m a n d a t o r y         o n e     " s h a l l . "



                      W e     a c c o r d i n g l y         c o n c l u d e       t h a t - - u p o n         d e f e r r i n g         t o     t h e

T r i a l   J u d g e ' s         j u d g m e n t     a s     t o     c r e d i b i l i t y         a n d     u p o n     u s i n g       t h e

c o r r e c t     s t a n d a r d - - t h e         e v i d e n c e       f a i l e d       t o     s h o w     b y     c l e a r       a n d

c o n v i n c i n g     e v i d e n c e         t h a t     M r .     R a n d o l p h       w a s     g u i l t y       o f     a n y     a c t s

j u s t i f y i n g     t e r m i n a t i o n         o f     h i s     p a r e n t a l       r i g h t s .



                      F o r       t h e     f o r e g o i n g       r e a s o n s     t h e       j u d g m e n t       o f     t h e     T r i a l

C o u r t   i s     a f f i r m e d         a n d   t h e     c a u s e     r e m a n d e d         f o r     s u c h     f u r t h e r

p r o c e e d i n g s       a s     m a y     b e   n e c e s s a r y       a n d     c o l l e c t i o n         o f     c o s t s       b e l o w .

C o s t s   o f     a p p e a l       a r e     a d j u d g e d       a g a i n s t       t h e     B u l l s     a n d       t h e i r       s u r e t y .



                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                            9